IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,442




EX PARTE FORREST LEE STOKES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 963902 IN THE 180TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft and
sentenced to fifteen years’ imprisonment.  On remand from this Court, the Fourteenth Court of
Appeals affirmed his conviction. Stokes v. State, 298 S.W.3d 428 (Tex. App.–Houston [14th Dist.]
2009). 
            Applicant contends that he was deprived his right to file a petition for discretionary review
because appellate counsel did not receive notice of the appellate court’s decision. 
            Appellate counsel, who is also writ counsel, filed an affidavit with the trial court.  Based on
that affidavit, the trial court has entered findings of fact and conclusions of law that applicant is
entitled to an out-of-time petition for discretionary review.  The trial court recommends that relief
be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Fourteenth Court of Appeals in Cause No. 14-04-00518-CR that affirmed his
conviction in Case No. 963902 from the 180th Judicial District Court of Harris County.  Applicant
shall file his petition for discretionary review with the Fourteenth Court of Appeals within 30 days
of the date on which this Court’s mandate issues.
 
Delivered: November 3, 2010
Do not publish